Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The closest prior art is Allum US Patent 9,907,926 who teaches an oxygen concentrator system and method comprising an inlet port 102, an inlet filter 104, a compressor pump 106, sieve bed inlet valves 108-1 and 108-2, sieve beds 110-1 and 110-2 (first and second adsorption beds), sieve bed dump valves 112-1 and 112-2, vacuum pump 114, exhaust port 116, equalization orifice 118, check valves 120-1 and 120-2, and product tank 122. Sieve beds 110 are also coupled together via equalization orifice 118. Product tank 122 is coupled via a product filter 124 to a pressure sensor 126, which, in turn, is coupled to a pressure regulator 128.  Pressure regulator 128 is coupled to an oxygen sensor 130 and to a user flow control orifice 132.  User flow control orifice is coupled via a check valve 138 to user connection switch 140.  The user may then adjust the flow of oxygen by manipulating user flow control orifice 132.
The difference between Allum and the prior art is that the instant invention comprises a connection and valve assembly between the first and second adsorption beds, the connection and valve assembly being configured such that a portion of the product gas, produced from the respective absorption bed being supplied with the flow of air, is supplied to the other adsorption bed thereby to release adsorbed gaseous component from said other adsorption bed. The prior art does not teach or suggest this limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON PREGLER whose telephone number is (571)270-5051. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON PREGLER/           Primary Examiner, Art Unit 1772